Hon. Ken Jennings                           Opinion No. S-76
County Attorney
Mitchell County                             Re:   Authority of the county tax
Colorado City, Texas                              assessor-collector     to charge
                                                  and retain a fee for the pre-
                                                  paration of certificates    respect-
                                                  ing the status of real property
Dear   Mr.    Jennings:                           taxes.

                 You state that the Tax Assessor-Collector   of Mitchell
County is compensbted     upon a salary basis and you request the opinion
of this office upon the following question:

                    “Where the Tax Assessor     and Collector    of
             a county ,charges a fee for preparing certificates
             to be used in abstracts  of land titles, said certifi-
             cates stating whether or not there are any State
             and County taxes due on said property,      is this fee
             to be retained by the Tax Assessor      and Collector
             or turned over to the Officers’ Salary Fund? n

                We think this question has been answered by the Supreme
Court of this State in the case of Nueces County v. Currington. 139 Tex.
297, 162 S.W.2d 687 (1942).    In t&s case the Court said:

                    “The amounts of the fees coll.ected and retained
             by defendant and not paid into the county fund in accord-
             ance with the requirements    applicable during the time
             covered e . fi aggregate the sum of $4,662,   the amount
             sued for by the county.

                    “The entire amount thus retained by defendant was
             admittedly    received by her as compensation         for the issu-
             ance of tax certificates.      Defendant’s   position’(and   she is
             sustained in it by the Court of Civil Appeals)         is that the
             charges collected therefor were not received by her in
             her offi,cial capacity.    She concedes she was not entitled
             to charge for the tax statements       issued by her certifying
             that taxes were delinquent, or past due and unpaid on the
             lands or lots described      therein, since she was required
             by the provisions     of article 7324, R.C.S.     1925, Vernon’s
             Ann. Civ. St. Art. 7324 to issue and furnish to those desig-
             nated therein tax statements       so certifying.    She contends,
Hon. Ken Jennings,      page 2 (S-76)




           however, that nei.ther artic:le 7324 nor any other
           article ol the statute required her to furnish to any
           one tax st:atemenis certifying.that       all taxes had
           been paid, on a particular      lot or tract of land. She
           contends;brieily,      that inasmuch as there Wb.8 no
           statutory duty on her part to issue to applicants a
           tax certificate    showing a tax status other than that
           of delinquen&$ the service rendered by her in fpr-
           nishing certificates     showing a different tax StbhXS
           Was a personal service;       and that being b personal
           service,   she was at liberty to make b personal
           charge therefor and thus supplement her official
           compensation      to the extent of the amount so chbrged.
           Her contention was sustained by the courts below.
           For reasons presently to be stated’ the holdings up-
           on which the contention was sustained are erroneous.

                   “It is our conclusion    that the fcer collected,
           whether rightfully or wrongfully,       were for services
           rendered by defendant officially.       It is bpparent on
           the face of t& certificates      themselves    that they’were
           issued offici&Ily.   Each certificate     carried the dasig-
           nation, ‘Tax Certificate,     State of Texas, county of
           Nueces,’ over defendant’s       name signed thereto, bS
           ‘Tax Collector,    Nueces County, Corpus Christi,
           Texas’;    and upon each was impressed        her seal of
           office as the collector    of taxes of that county.”

                   This case fustier    bold,s th,at it is the duty of the tax
assessor-collector      to issue a statement or certificate        showing the
status of the taxes due upon any tra.ct of land or the absence of de-
lmquent taxies upon said land, regardless         of the purpose for which
the certificate    may be requ,ested,    In brief, fees’coll,ected    by the tax
assessor-collector      f~or issuing statements    in compliance      with Article
7324, V.C,S.,    (ox under Articles    3939 and 72S8a, V.C.S.)       are fees of
offi,ce and must be ar c:ounted for by the tax assessor-collector           as
suc,h; and if the assessor-c,ollector,     is rompenshted      on a salary basis
the fees must be turned in to the Ofj,i.c:ers’ Salary Fund,




                                       SUMh&IRY
                                      ---_-

                  Fees collected by the t~ax assessor-collector
           for the issuance of: tax certificates  showing the status
Hon.   Ken Jennings,   page 3 (S-,76)




           of delinquent taxes upon any particular     tract of land
           should be turned in to the Of~ficers’ Salary Fund of
           the county where the tax assessor-collector       is com-
           pensated upon a sa.lary bask.

                                          Yours       very   truly,

                                        JOHN BEN SHEPPERD
                                          Attorney General




                                          BY
                                               Lq~l$&-J
                                                  e     e

                                                 Assistant
APPROVED:

W. V. Geppert
Taxation Division

Willis E. Gresham
Reviewer

Robert S. Trotti
First Assistant

John Ben Shepperd
Attorney General